Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Jin US 2013/0333622.

Regarding claim 1, Jin discloses an automatic pet feeder, comprising: 
a base (35/32 figure 3); 
a feed auger disposed for rotating movement within the base (50); 
a food container connected to the base (31); and 
a food dish connected to the base with the feed auger being configured to selectively move food from the food container to the food dish (40, as described).

Regarding claim 2, Jin discloses the automatic pet feeder according to claim 1, wherein the base includes an electric motor operably connected to selectively operate the feed auger (81 as shown in at least figures 12-13 and described in at least paragraph 0078).



Regarding claim 4, Jin discloses the automatic pet feeder according to claim 3, wherein the electronic controller includes an electronic display/input panel configured to receive user inputted instructions including a specific amount of food and specific time to dispense food from food container to food dish (paragraph 0084, claim 16, etc.).

Regarding claim 10, Jin discloses the automatic pet feeder according to claim 1, wherein the food container includes a removable lid that includes seals extending around a perimeter thereof such that with the removable lid installed to the food container, the seal creates a seal between an interior of the food container and an exterior of the food container (paragraph 0075).

Regarding claim 11, Jin discloses an automatic pet feeder, comprising: a base; a feed auger disposed for rotating movement within the base, the feed auger being rotatable via operation of an electric motor; a food container connected to the base; a food dish connected to the base with the feed auger being configured to selectively move food from the food container to the food dish; and an electronic controller configured to operate the electric motor in order to move food from within food container to the food dish (see claims 1-3 rejections).

Regarding claim 12, Jin discloses the automatic pet feeder according to claim 11, wherein the electronic controller includes an electronic display/input panel configured to receive user inputted instructions including a specific amount of food and specific time to dispense food from food container to food dish (see claim 4 rejection).

Regarding claim 18, Jin discloses the automatic pet feeder according to claim 11, wherein the food container includes a removable lid that includes seals extending around a perimeter thereof such .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Cornwell US 2016/0000036.

Regarding claim 5, Jin teaches the automatic pet feeder according to claim 3, but does not teach wherein the base includes at least one weight sensor positioned and configured to measure weight of the food container and food contained therein.
Cornwell; however, does teach such sensors with associated functions (at least paragraph 0129). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such sensors/functions, in order to maintain food within the hopper at a more efficient frequency, etc.

Regarding claim 13, the references teach the automatic pet feeder according to claim 12, wherein the base includes at least one weight sensor positioned and configured to measure weight of the food container and food contained therein, the at least one weight sensor being electronically connected to the electronic controller (see claim 5 rejection).

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Schuler US 4,896,970.


Schuler; however, does teach such a door (84 best shown in figure 1 and described in column 4 lines 21-27). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a door, in order to help maintain the integrity of the food, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.     

Regarding claim 8, the references teach the automatic pet feeder according to claim 1, wherein the feed auger includes a door within the base that is movable between an open position such that food can move out of the feed auger and into the food dish and a closed position covering the feed auger and sealing food therein (see claim 6 rejection).

Regarding claim 14, the references teach the automatic pet feeder according to claim 3, wherein the feed auger includes a door within the base that is movable between an open position such that food can move out of the feed auger and into the food dish and a closed position covering the feed auger and sealing food therein (see claim 6 rejection).

Regarding claim 16, the references teach the automatic pet feeder according to claim 11, wherein the feed auger includes a door within the base that is movable between an open position such that food can move out of the feed auger and into the food dish and a closed position covering the feed auger and sealing food therein (see claim 6 rejection).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin.


However, baffles are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a baffle, in order to better regulate flow of the food, which is the well-known purpose of baffles in this case; and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.     

Regarding claim 17, Jin teaches the automatic pet feeder according to claim 11, wherein the base includes an opening that is open to both the feed auger and the food container, and the food container includes a baffle located therein above the opening (see claim 9 rejection).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the configured functions of the controller in connection with the motor, door, and auger, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644